Citation Nr: 1828341	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  12-33 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for a left shoulder disability from January 13, 2012, to September 8, 2015, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2004 to February 2005 and from January 2011 to January 2012 with additional National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015 and July 2017, the Board remanded the case for additional development.



FINDING OF FACT

For the entire period on appeal, the Veteran's left shoulder disability has been manifested by painful motion.


CONCLUSION OF LAW

From January 13, 2012, to September 8, 2015, the criteria for at least a 20 percent rating for a left shoulder disability have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.654, 4.59, 4.71a, Diagnostic Code (DC) 5201.


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The Board finds it necessary to clarify the procedural history of this claim.

In a December 2009 rating decision, the RO granted service connection for a left shoulder disability (characterized as left sternoclavicular subluxation) with an evaluation of 10 percent effective September 23, 2009.

The Veteran than returned to active duty for the period from January 2011 to January 2012.  Compensation pay will be discontinued when a veteran receives active service pay, effective the day preceding reentrance into active duty status.  See 38 C.F.R. § 3.654(a), (b)(1).  Thus, payments were discontinued during this period.

That active service period ended on January 12, 2012.  The Veteran submitted a request for reinstatement of his VA disability payments, which would be effective January 13, 2012-the day after active service.  See 38 C.F.R. § 3.654(b)(2).  Compensation will be authorized based on the degree of disability found to exist at the time the award resumed.  Disability will be evaluated on the basis of all facts, including records relating to the most recent period of active service.  Id.

Thus, the claim from which the appeal arises is not a standard claim for increase, but a claim for reinstatement of already granted benefits by the Veteran who returned to active duty to serve for one year, nearly all of which was in Afghanistan.

After a March 2012 VA examination, the RO proposed to reduce the rating for the left shoulder disability from 10 percent to noncompensable (zero percent).  The May 2012 rating decision from which this appeal arises effectuated the reduction to zero percent, while characterizing the claim as one for reinstatement.

After the July 2015 Board remand, the RO granted a 10 percent rating effective, September 8, 2015.  After the July 2017 Board remand, the RO granted a 20 percent rating effective September 8, 2015.  Thus, the Board has characterized the issue on the title page in light of this history with the notion that the period from January 13, 2012, to September 8, 2015, essentially includes the subissue of whether the reduction from 10 percent to zero percent was proper.


Intermediary Decision

The Veteran reported experiencing pain in his left shoulder in a May 2012 notice of disagreement (NOD) and weakness in his left shoulder in a December 2012 VA Form 9.

As noted previously, the Veteran was afforded a VA examination in regard to his left shoulder in March 2012 on which the reduction was based.  During the examination, the Veteran reported experiencing flare-ups of this disability which cause him discomfort.  While the examiner did not find that the Veteran exhibited pain on motion, the examination was not conducted during a flare-up and the examiner did not offer an opinion as to his symptoms during a flare-up.

Thereafter, pursuant to the July 2015 Board remand, the Veteran was afforded another VA examination in September 2015.  During this examination the Veteran reported experiencing flare-ups of his left shoulder disability.  The examiner noted that he exhibited pain on motion and reduced range of motion in regard to his left shoulder.

The Board finds that the evidence shows the Veteran has experienced painful motion of his left shoulder throughout the period on appeal.  Painful motion is entitled to at least the minimum compensable rating for a joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  A 20 percent rating is the minimum compensable rating for the shoulder joint based on limitation of motion as there is no 10 percent rating.  See Sowers v. McDonald, 27 Vet. App. 472, 481-82 (2016) (noting that while there is a 10 percent rating available for the shoulder across all DCs, a 20 percent rating is the minimum compensable rating for the shoulder for limitation of motion).  Thus, at least a 20 percent rating is warranted for the Veteran's left shoulder disability for the entire period on appeal.

Because a 20 percent rating is already in effect since September 8, 2015, this finding results in an increase to 20 percent from January 13, 2012 to September 8, 2015.  As a result, the reduction to zero percent was not proper and, not only is a restoration to a 10 percent warranted, but an increase to 20 percent is warranted.  

Therefore, the issue on appeal becomes one of entitlement to a rating in excess of 20 percent for a left shoulder disability since January 13, 2012.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  This issue will also be addressed further in the remand section below.


ORDER

From January 13, 2012, to September 8, 2015, a 20 percent rating for a left shoulder disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As discussed above, pursuant to the Board's July 2015 remand, the Veteran was afforded an examination of his left shoulder to ascertain the current severity of such disability in September 2015.  Thereafter, in July 2017, the Board remanded the claim for another examination and requested that range of motion testing be conducted pursuant to a decision issued by the United States Court of Appeals for Veterans Claims (Court).  Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint).  The RO scheduled the Veteran for a VA examination in August 2017.  However, he did not attend the examination.  

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a).  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination, action in accordance with this section shall be taken.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  In this case, the Board finds good cause for the Veteran's failure to report for the examination.  In this regard, the record reflects that the VA had an incorrect address for the Veteran and mail sent to him was being returned.  Given that VA had an incorrect address, it seems likely that the Veteran did not receive notification of the scheduled examination.  The Veteran's address has subsequently been corrected.  Given the foregoing, the Veteran should be afforded another VA examination.

In addition, since the Board's July 2017 remand, the Court has issued a decision which outlines VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability, if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  While the Veteran has reported experiencing flare-ups in regard to his left shoulder disability, the March 2012 and September 2015 VA examiners did not characterize the additional functional loss caused by flare-ups of such disability.  Therefore, on remand findings in regard to flare-ups of the Veteran's left shoulder disability should be obtained pursuant to Sharp.

Accordingly, the claim is REMANDED for the following actions:

1.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected left shoulder disability, to include specific findings regarding pain on range of motion testing, an estimation of functional loss, per Correia and Sharp.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of this disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

A rationale for all opinions expressed should be provided.

2.  Readjudicate the recharacterized issue of entitlement to a rating in excess of 20 percent for a left shoulder disability.  If the benefit sought is not granted in full, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


